Exhibit 10.29
FORM OF CONFIDENTIALITY AND POST-EMPLOYMENT ACTIVITIES AGREEMENT
A. I,                                         , the undersigned employee, have
been hired/promoted into the newly created position of
                                                                               
  of AmeriGas Propane, Inc., a Pennsylvania corporation, which is the general
partner of AmeriGas Partners, L.P. As such, I will be responsible for
                                         of AmeriGas Partners, L.P., and its
subsidiaries, partnerships and affiliates (collectively “AmeriGas”) throughout
the United States. During the course of my employment, I understand that
AmeriGas will put me in a position of trust and confidence by placing me in
charge of                                          throughout the United States
and by disclosing to me, as well as having me develop Confidential Information
about its business and
                                                                        
        .
B. I am also a member of AmeriGas’s Senior Management Team. As a member of
AmeriGas’s Senior Management Team, I routinely participate in important
strategic reporting and planning meetings where highly Confidential Information
and plans are disclosed, discussed and developed by the senior officers and
managers of AmeriGas.
C. Accordingly, in consideration for my employment in this
                                         position and the compensation and
employee benefits that I will receive for serving in such a position, I agree to
the terms of this Confidentiality and Post-Employment Activities Agreement as
follows:
1. Recitals.
The recitals contained in the lettered paragraphs above are hereby incorporated
and made a part of this Agreement.
2. Definitions.
a. The term “Confidential Information” includes, but is not limited to,
information, whether in tangible form or otherwise, concerning business and
marketing plans; past, present and prospective customer identities, lists,
credit information and gas usage patterns; pricing and marketing policies and
practices; financial information; acquisition and strategic plans; and other
operating policies and practices.

 

 



--------------------------------------------------------------------------------



 



b. The term “Territory” refers to each of the 50 states of the United States and
such U.S. territories and foreign nations in which Americas distributes propane
or otherwise sells goods or services during the one year period preceding the
termination of my employment.
3. Confidential Information and AmeriGas Property.
a. I will protect the Confidential Information of AmeriGas and its predecessors
and affiliates from disclosure and will not divulge it during or after my
employment to any other person or entity not associated with AmeriGas.
b. All reports, manuals, memoranda, computer disks and tapes and other materials
made available to me by AmeriGas during the performance of my duties are the
property of AmeriGas, and I will use all such property exclusively for
AmeriGas’s benefit and will return it, including copies, to AmeriGas at the
termination of my employment.
4. Prohibited Post-Employment Activities.

For a period of two years after the termination of my employment with AmeriGas
for any reason:
a. I will not directly or indirectly solicit or service the business of any
AmeriGas customer within my Territory.
b. Except as provided in paragraphs 4(c) and 4(d) below, I will not directly or
indirectly: (i) own or operate; (ii) acquire an equity or partnership interest
or a controlling interest of any other kind in; (iii) accept employment from; or
(iv) serve as a director, officer, partner, consultant, or advisor of or to, any
business that distributes propane in my Territory or that sells goods or
provides services that compete with goods sold or services provided by AmeriGas
in my Territory as of the date of the termination of my employment without first
obtaining the written consent of the President of AmeriGas Propane, Inc.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary herein, in the event that my employment
is terminated by AmeriGas based upon my failure to meet the performance or
financial objectives established for my position and AmeriGas, in its sole
discretion, determines that such failure on my part was not deliberate, the term
of enforcement for this Noncompete Provision shall be calculated in the
following manner: for every twenty (20) days of severance payment that I
receive, the term of enforcement for this Noncompete Provision shall equal one
(1) calendar month; provided, however, that in no event will the term of
enforcement for the Noncompete Provision be less than six (6) months. It is
further understood and agreed that the Noncompete Provision will not prevent me
from accepting employment with a business that distributes alternative energy
(i.e., electricity, natural gas or fuel oil) or that sells goods or provides
services in the alternative energy market.
c. Nothing in paragraph 4(b) above shall prohibit me from passively investing in
a publicly held business that competes with AmeriGas provided my investment is
less than 1 % of the outstanding stock or market value of the business and I do
not otherwise violate paragraph 3 of this Agreement.
d. Nothing in paragraph 4(b) above shall prohibit me from accepting employment
with a business that competes with AmeriGas in my Territory provided that I can
demonstrate through clear and convincing evidence that: (i) my compensation is
not based either directly or indirectly on the business operations, sales or
financial performance of the competing business within my Territory, (ii) my
responsibilities do not include the performance or oversight of any sales or
business activities of the competing business within my Territory, and (iii) my
duties with the competing business will not otherwise result in a breach of
paragraph 3 of this Agreement.

 

3



--------------------------------------------------------------------------------



 



e. I will not, nor will I induce any other person or entity to employ, or offer
employment, in a competing business, to any employee of AmeriGas over whom I had
direct or indirect supervisory responsibility or with whom I worked, or who was
employed by AmeriGas within my Territory during the two-year period prior to the
termination of my employment.
Furthermore, I shall not induce or attempt to induce any employee to terminate
his or her employment with AmeriGas.
5. Remedies.
a. I understand that if I violate this Agreement, AmeriGas will suffer
irreparable harm; therefore, in addition to any other remedies available to it,
AmeriGas will be entitled to seek and obtain injunctive or equitable relief,
including orders prohibiting violations of this Agreement.
b. In any legal proceeding in which AmeriGas obtains injunctive or equitable
relief or damages against me arising out of my violation of this Agreement,
AmeriGas shall be entitled to recover from me its reasonable attorneys’ fees and
costs.
c. The failure by AmeriGas to insist on my compliance with this Agreement or to
enforce it in any particular circumstance will not constitute a waiver by
AmeriGas of its rights to seek relief for any other or subsequent breach of this
Agreement.
6. Additional Provisions.
a. This Agreement shall continue to be in full force and effect without
reexecution in the event that: (i) I am employed by AmeriGas in another position
or transferred to another territory; (ii) I take a leave of absence; or
(iii) there are periods between active employment during which I do not perform
services for AmeriGas.
b. This Agreement was, and shall be deemed to have been, made in the State of
Pennsylvania. It shall be governed by the laws of the State of Pennsylvania
without regard to that State’s choice of law provisions.

 

4



--------------------------------------------------------------------------------



 



c. The Court of Common Pleas of Montgomery County and the Federal District Court
for the Eastern District of Pennsylvania (hereafter the designated courts) shall
have exclusive jurisdiction over disputes arising out of or relating to this
Agreement except:
(i) if I or AmeriGas desire to add a necessary party to the action over whom the
designated courts would not have personal jurisdiction; or (ii) it is necessary
for me or AmeriGas to file an action or motion in another jurisdiction in order
to enforce any judgment or relief obtained from the designated courts.
Accordingly, both AmeriGas and I agree to submit to the jurisdiction and venue
of the designated courts arid, subject to the above stated exceptions, each of
us agrees to waive any right to contest personal jurisdiction and venue before
such courts or to seek to transfer or otherwise object to or challenge the
forums designated herein.
d. I will disclose the existence of this Agreement to all of my prospective and
actual employers. I authorize AmeriGas to disclose the existence of this
Agreement and to provide a copy of this Agreement to any prospective and actual
employer.
e. I have read and understood this Agreement, believe it to be reasonable, and
am signing it voluntarily. I acknowledge that my obligations under this
Agreement will not impose an unreasonable economic hardship on me. I further
recognize that this Agreement may be enforced against me by a court of law or
equity. I also understand that the execution of this Agreement is a requirement
of my employment with AmeriGas and that AmeriGas will expect me to adhere
strictly to the terms of this Agreement.
f. The provisions of this Confidentiality and Post-Employment Activities
Agreement constitute the entire Agreement between myself and AmeriGas regarding
AmeriGas’s Confidential Information and my post-employment obligations, which
Agreement cannot be varied except by a writing signed by me and the President of
AmeriGas Propane, Inc. Notwithstanding the foregoing, the provisions of this
Agreement are in addition to, and not a limitation or substitution of, nor do
they supersede the provisions of the “Agreement and Understanding” booklet or
AmeriGas’s Human Resources Policies.

 

5



--------------------------------------------------------------------------------



 



g. I hereby consent to AmeriGas’s assignment of this Agreement to any entity
that acquires through purchase, merger or otherwise, the assets or stock of, or
any interest in, AmeriGas Propane or AmeriGas Partners, L.P., and its
subsidiaries, partnerships and affiliates.
h. If any provision of this Agreement shall be determined to be invalid or
unenforceable to any extent, the parties to this Agreement authorize the court
to modify it to the extent necessary to make the provision enforceable. If any
provision of this Agreement shall be determined to be invalid or unenforceable
to any extent, such invalidity shall not impair the operation of or affect the
remaining provisions hereof.
Dated this       day of                      1996.

             
 
           
Witness
          Name
 
           
 
          AmeriGas Propane, Inc., in its own right and as general partner of
AmeriGas Partners, L.P. and their respective subsidiaries, partnerships and
affiliates
 
           
 
      By:    
 
           
Witness
          Name

 

6